TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00366-CR







Jason Crouch, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT


NO. 18,907, HONORABLE CHARLES E. LANCE, JUDGE PRESIDING







PER CURIAM


	In April 1995, the district court found appellant guilty of unauthorized use of a motor
vehicle.  Tex. Penal Code Ann. § 31.07 (West 1994).  The court assessed punishment at incarceration for
two years in a state jail, but suspended imposition of sentence and placed appellant on community
supervision.  In June 1996, the court revoked supervision on the State's motion and imposed sentence.

	Appellant's court-appointed attorney filed a brief in which he concludes that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of his right to
examine the appellate record and to file a pro se brief.  No pro se brief has been filed.

	We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.

	The order revoking community supervision is affirmed.


Before Justices Powers, Aboussie and Jones

Affirmed

Filed:   December 19, 1996

Do Not Publish